On Rehearing.
Mr. Justice Wolverton
delivered the opinion.
5. A rehearing having been granted herein, we have carefully reviewed our former holding. The error of the trial court most strenuously urged at this time is that it instructed the jury, in effect, that the defendant depended upon two defenses, namely, a failure of consideration to support plaintiff’s demand, and fraud as an inducement to the contract, forming the basis thereof, whereas the answer sets up the latter only of such defenses. The point was but little discussed at the first argument of counsel, and is only inferentially stated in an elaborate brief of many pages, so that our investigation led us to the conclusion that the trial court meant to submit but one defense to the jury ; that is, the one based upon fraud. There is substantial reason, however, for believing to the contrary from a survey of the entire charge, which is to be found in the respondent’s brief, and concluding, as a consequence, that the jury did not so understand the charge, and were misled, we must assume, to the injury of the plaintiff. In instruction No. 2, to which there was no exception, we find this language :
“A part of the defense is that the plaintiff induced the defendant to execute said contract by false and fraudulent *424representations. The burden of proving the alleged false and fraudulent representations is on the defendant, Shaw.”
This leaves the inference, without saying so, that there was another part of the defense competent for their consideration. Again, the court said, in the fifth instruction, which also was not excepted to:
“ I charge you that there is no affirmative defense pleaded in the defendant’s answer, but the alleged fraud above referred to, and that the claims, the subject of the contract, or some of them, did not exist.”
And again, in the eighth instruction, to which there was an exception, it said:
“And if you find that the plaintiff did not have all the claims, being so properly located at the time of the making of the contract and the executing of the deed, then plaintiff is not entitled to recover.”
This entire instruction is set out in the original opinion. From these and some other expressions of a similar trend, we are induced to believe that the court designed to give the jury to understand that they had a right to pass on the two defenses, instead of the one only relating to fraud. Nowhere does the court tell the jury in direct language, however, that a failure of consideration was a defense to the action; and it is only by deduction and inference from such expressions as above indicated that we are enabled to determine that such a defense was intended to be submitted to them for their consideration, and that they probably so understood it, and so acted in the discharge of their duty.
The want of the existence of the mining claims is pleaded in the answer, but only as constituting an element in the fraud relied upon, as that the plaintiff’s agent represented that such claims had been discovered and duly located, when none such in fact existed. There is, however, the following direct allegation, viz:
*425“ That defendant never received any consideration whatever for the said agreement, nor for the said promise to pay the said $500 set forth therein.-”
But it is so thrown in among the allegations touching the supposed fraud, and so connected and coupled therewith, as to exclude the idea that it was intended thereby to set up the distinct defense of a failure of consideration. If it was otherwise intended, however, the allegation is but a conclusion of law, considering the context and the relation in which it is employed. We conclude, therefore, that the defense of a failure of consideration was not interposed by the answer, and that it was error to instruct that the plaintiff could not recover unless the claims forming the basis of the negotiations and the consideration for the promise sued on were legal and valid locations of mining claims, as the jury were thus inferentially, but, in effect, told that, if the consideration for the obligation failed in this respect, the plaintiff was without remedy; and this, as we now view the instructions, -without reference to any question of fraud.
The remaining considerations in the main opinion will be adhered to, but for this error the judgment heretofore rendered by this court will be vacated, and that of the trial court reversed, and it is so ordered. Reversed.